         Case 1:18-cr-00526-AJN   Document 239-1 ! Filed 11/25/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x                                          DEC 2 20191
UNITED STATES OF AMERICA                                                           ·J
             v.
RICHARD MARTINEZ,                                 ORDER
                                             18 Cr. 526(AJN)
          Defendant.
------------------------------x


TO: UNITED STATES BUREAU OF PRISONS
    UNITED STATES MARSHAL'S SERVICE
    WARDEN METROPOLITAN CORRECTION CENTER
      Based on the written application by defendant's attorney Alan
Seidler made before this Court on November 25, 2019, it is hereby
      ORDERED, that the medical records of inmate Richard Martinez
[inmate #27758-050] within the custody and/or control of the UNITED
STATES BUREAU OF PRISONS,            and/or the UNITED STATES MARSHAL'S
SERVICE, and/or the WARDEN of the METROPOLITAN CORRECTION CENTER,
or their designated subordinates, be forthwith supplied to attorney
B.   Alan Seidler,     580 Broadway,       room 4 02,    New York,     NY 10012,
attorney for Martinez.




ENTER,

 Ali>o"
UNITED STATES DISTRICT JUDGE
